DETAILED ACTION
This office action is responsive to communications filed on November 30, 2021.  Claims 1, 5, 6, 8-10, 19, 20, 24, 26, 29, 31, 32, 34, 36, 41-43, 45-47, 49-51 and 58 have been amended.  Claims 1-68 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, 14, 18-21, 24, 26-36, 42, 45, 47-54, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0169435) in view of Takano (US 2020/0344614).

Regarding Claim 1, Kang teaches a method for enabling a cross link interference (CLI) measurement using a CLI reference signal (CLI-RS) (“The method further comprises performing one or more measurements on at least one of the one or more potential aggressor wireless devices using the wireless device specific SRS or DMRS … In this manner, cross-link interference measurement and reporting is enabled” – See Abstract; CLI measurement is performed using the SRS as a CLI reference signal) resource in a wireless network (1000):
“Signaling between gNBs 14-1 and 14-2 to exchange UE specific SRS or DMRS configurations” – See [0050]; “UE specific SRS or DMRS configuration information from the AP 14-2 for one or more potential aggressor UEs” – See [0087]; gNB 14-2 (first BS) configures a UE-specific SRS for UE 12-2 (first CLI-RS configuration at the first UE));
configuring, by a second BS (100b) associated with a second UE (200b), a second CLI-RS configuration at the second UE (200b), wherein the second CLI-RS configuration comprises a second set of CLI-RS resources (“the serving AP 14-1 sends a request to the victim UE 12-1 for a periodic measurement report or sends triggering conditions for aperiodic reporting, as described above (step 102). The serving AP 14-1 also sends the UE specific SRS or DMRS configuration information obtained for the one or more potential aggressor UEs to the victim UE 12-1, as described above (step 104)” – See [0087]; gNB 14-1 (second BS) configures SRS resources for UE 12-1 to perform measurements on (second CLI-RS configuration at the second UE));
generating, by the first UE (200a), a CLI-RS sequence (“SRS can be UE specifically configured by allocating a different time (e.g., slot, symbol), frequency (sub-band or comb number), reference signal sequence, or cyclic shift” – See [0004]; “The information of SRS or DMRS configuration which is signaled to victim UEs (e.g., the UE 12-1, which is also referred to as a measuring UE) and used by the victim UEs to perform measurement on aggressor UEs will now be described. Both UE specific time-frequency resource allocation and cell- (or UE-) specific SRS configuration information are signaled. As non-limiting examples, the information can include any one or combinations of the number of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, RS sequences” – See [0076]; The SRS (CLI-RS) is generated);
“a victim UE 12-1 (i.e., the SRS measuring UE) measures one or multiple SRS transmissions corresponding to one or multiple aggressor UEs 12-2 (i.e., SRS transmitting UEs)” – See [0049]; UE 12-2 (first UE) fills the SRS sequence in the SRS resources (first set of CLI-RS resources) and transmits the SRS, wherein the SRS is transmitted to UE 12-1 (second UE));
receiving, by the second UE (200b), the CLI-RS sequence transmitted by the first UE (200a) and processing, by the second UE (200b), the received CLI-RS sequence based on the second CLI-RS configuration (“The victim UE 12-1 then performs measurements on at least one of the one or more potential aggressor UEs using the UE specific SRS or DMRS configuration information for the potential aggressor UE(s) and in accordance with either the request for periodic reporting or the triggering conditions for aperiodic reporting, as described above (step 106). The victim UE 12-1 sends a measurement report to the serving AP 14-1, as described above (step 108)” – See [0087]; “In the following, embodiments of the present disclosure are described using RSRP as an example of a measurement that is made based on a known Reference Signal (RS), e.g., the Sounding Reference Signal (SRS)” – See [0047]; UE 12-1 (second UE) receives the SRS (CLI-RS sequence) transmitted by UE 12-2 (first UE) and processes the received SRS by performing measurements on the received SRS and determining a RSRP of the SRS).
Kang does not explicitly teach that the first set of CLI-RS resources of the first CLI-RS configuration are configured with a common reference point for CLI-RS sequence generation.  Kang does not explicitly teach that the second set of CLI-RS resources of the second CLI-RS configuration are configured with the common reference point for CLI-RS sequence generation.  Nor does Kang explicitly 
However, Takano teaches that a first CLI-RS configuration for a first UE is configured with a common reference point for CLI-RS sequence generation, a second CLI-RS configuration for a second UE is configured with the common reference point for CLI-RS sequence generation, and generating, by the first UE, the CLI-RS sequence using the common reference point for CLI-RS sequence generation (“when it is referred to as “crosslink interference”, unless otherwise specified, the case where the UL signal interferes with the DL signal as illustrated in FIG. 14 will be described” – See [0124]; “In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” – See [0142]; “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; “Note that the sequence ID for each other terminal device 200-2 may be notified to each terminal device 200-1 for measuring interference. With this configuration, even if there is interference from a device different from a certain terminal device 200-2, it is possible to acquire only the interference component coming from the terminal device 200-2. This is because it is possible to acquire only the interference component to be measured by receiving power while correlating with a known code sequence in advance” – See [0144]; See also Table 1; Terminal 200-2 (first UE) is configured with a first CLI-RS configuration comprising a sequence ID (reference point for CLI-RS sequence generation).  Terminal 200-1 (second UE) is configured with a second CLI-RS configuration that includes the sequence ID used by terminal 200-2.  Thus, the sequence ID is a common reference point for CLI-RS sequence generation since it is used by both terminal 200-2 (which generates and transmits the CLI-RS sequence) and terminal 200-1 (which measures the CLI-RS sequence).  As further shown in Table 1, the sequence ID can be a root function or initial ID for the random sequence generator, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the first set of CLI-RS resources of the first CLI-RS configuration are configured with a common reference point for CLI-RS sequence generation, the second set of CLI-RS resources of the second CLI-RS configuration are configured with the common reference point for CLI-RS sequence generation and to generate, by the first UE, the CLI-RS sequence using the common reference point for CLI-RS sequence generation.  Motivation for doing so would be to enable the second UE to acquire only the interference component coming from a specific UE (e.g., the first UE) even in the presence of other interfering UEs (See Takano, [0144]).

Regarding Claim 2, Kang in view of Takano teaches the method of Claim 1.  Kang further teaches that the processing the received CLI-RS sequence based on the second CLI-RS configuration comprises: determining, by the second UE (200b), a received power of the CLI-RS sequence; and reporting, by the second UE (200b), the received power to the second BS (100b) based on a reporting configuration provided by the second BS (100b) (“In the following, embodiments of the present disclosure are described using RSRP as an example of a measurement that is made based on a known Reference Signal (RS), e.g., the Sounding Reference Signal (SRS)” – See [0047]; “the serving AP 14-1 sends a request to the victim UE 12-1 for a periodic measurement report or sends triggering conditions for aperiodic reporting, as described above (step 102) … The victim UE 12-1 sends a measurement report to the serving AP 14-1, as described above (step 108). The measurement report may include a measurement(s) for only one aggressor UE 12-2 or multiple aggressor UEs 12-2, depending on the particular embodiment and scenario” – See [0087]; UE 12-1 (second UE) determines the RSRP (received power) of the SRS (CLI-RS sequence) and reports its to gNB 14-1 (second BS) based on the reporting configuration received from gNB 14-1).

Regarding Claim 4, Kang in view of Takano teaches the method of Claim 1.  Kang further teaches that the second BS (100b) receives the second CLI-RS configuration by one of the first BS (100a) and the centralized network (300) entity connected to the second BS (100b) (“the AP 14-1 receives or otherwise obtains UE specific SRS or DMRS configuration information from the AP 14-2 for one or more potential aggressor UEs, as described above (step 100)” – See [0087]; gNB 14-1 (second BS) receives the UE-specific SRS configuration (CLI-RS configuration) from gNB 14-2 (first BS)).

Regarding Claim 5, Kang in view of Takano teaches the method of Claim 1.  Kang further teaches that the first set of CLI-RS resources indicated in the first CLI-RS configuration comprise at least one of a start index of frequency domain resource, a number of frequency domain resource, a start index of the time domain resource, a number of time domain resources, a CLI-RS sequence Identifier (ID), a number of antenna ports, a time domain behavior, and a quasi-co-location (QCL) assumption (“the information can include any one or combinations of the number of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, RS sequences, frequency hopping configuration, sub-band index, comb configuration/number, power setting, and number of cyclic shifts the slots where SRS transmissions should be measured as well as the periodicity of the measurement opportunities” – See [0076]; The CLI-RS configuration information includes a number of OFDM symbols (time domain 
Takano further teaches that the first set of CLI-RS resources indicated in the first CLI-RS configuration can include the common reference point for the CLI-RS sequence generation (“In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” – See [0142]; “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; See also Table 1; Terminal 200-2 (first UE) is configured with a first CLI-RS configuration comprising a sequence ID (reference point for CLI-RS sequence generation).  Terminal 200-1 (second UE) is configured with a second CLI-RS configuration that includes the sequence ID used by terminal 200-2.  Thus, the sequence ID is a common reference point for CLI-RS sequence generation since it is used by both terminal 200-2 which generates and transmits the CLI-RS sequence and terminal 200-1 which measures the CLI-RS sequence.  As further shown in Table 1, the sequence ID can be a root function or initial ID for the random sequence generator, for example).

“the information can include any one or combinations of the number of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, RS sequences, frequency hopping configuration, sub-band index, comb configuration/number, power setting, and number of cyclic shifts the slots where SRS transmissions should be measured as well as the periodicity of the measurement opportunities” – See [0076]; “The serving AP 14-1 also sends the UE specific SRS or DMRS configuration information obtained for the one or more potential aggressor UEs to the victim UE 12-1, as described above (step 104)” – See [0087]; The CLI-RS configuration information is sent to UE 12-1 (second UE) as second CLI-RS configuration information and includes a number of OFDM symbols (time domain resources), sequence identifiers for the SRS (CLI-RS), periodicity (time domain behavior) of the SRS, and sub-band index (index of frequency domain resource)).
Takano further teaches that the second set of CLI-RS resources indicated in the second CLI-RS configuration can include the common reference point for the CLI-RS sequence generation (“In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” – See [0142]; “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; See also Table 1; Terminal 200-2 (first UE) is configured with a first CLI-RS configuration comprising a sequence ID (reference point for CLI-RS sequence generation).  Terminal 200-1 (second UE) is configured with a second CLI-RS configuration that includes the sequence ID used by terminal 200-2.  Thus, the sequence ID is a common reference point for CLI-RS sequence generation since it is used by both terminal 200-2 which generates and transmits the CLI-RS sequence and terminal 200-1 which measures the CLI-RS sequence.  As further shown in Table 1, the sequence ID can be a root function or initial ID for the random sequence generator, for example).

Regarding Claim 7, Kang in view of Takano teaches the method of Claim 1.  Kang further teaches that the first set of CLI-RS resources indicated by the first CLI-RS configuration overlaps in one of fully and partially with the second set of CLI-RS resources indicated in the second CLI-RS configuration (As shown above with respect to Claim 1, the first CLI-RS configuration is the UE-specific SRS resources allocated to UE 12-2 (first UE).  This SRS configuration is also notified to UE 12-1 (second UE) as the second CLI-RS configuration.  Thus, the first and second set of CLI-RS resources overlap).

Regarding Claim 9, Kang in view of Takano teaches the method of Claim 1.  Takano further teaches that the common reference point for the CLI-RS sequence generation is shared by the first BS (100a) with the first UE (200a) in the first CLI-RS configuration and wherein the common reference point is shared by the second BS (100b) with the second UE (200b) in the second CLI-RS configuration (“the base station 100-2 (communication control unit 151) performs setting for the terminal device 200-2 to transmit the UL reference signal to the terminal device 200-2 located in its own communication range (within a cell). Then, the base station 100-2 (notification unit 155) notifies the terminal device 200-2 of information on the setting for transmitting the UL reference signal (S201). Further, the base station 100-2 (notification unit 155) notifies the base station 100-1 of the adjacent cells of the information on the setting corresponding to the UL reference signal via the inter-base station interface (S203)” – See [0148]; “The base station 100-1 (information acquisition unit 153) acquires, from the base station 100-2, information (for example, information on the settings) on the UL reference signal transmitted from the terminal device 200-2. The base station 100-1 (communication control unit 151) sets (allocates) resources for the terminal device 200-1 located in its own communication range (within a cell) to measure the crosslink interference based on the information acquired from the base station 100-2. The resource for measuring the crosslink interference is also referred to as “crosslink interference measurement resource (CLI-IMR)”. Then, the base station 100-1 (notification unit 155) notifies the terminal device 200-1 of information on the UL reference signal (S205)” – See [0149]; Base station 100-2 (first BS) shares the common sequence configuration with terminal 200-2 (first UE) in the first CLI-RS configuration and base station 100-1 (second BS) shares the common sequence configuration with terminal 200-1 (second UE)).

Regarding Claim 10, Kang in view of Takano teaches the method of Claim 1.  Kang further teaches that the common CLI-RS reference point is a reference frequency used to identify the start index of resource in frequency domain for the CLI-RS sequence generation (“the information can include any one or combinations of the number of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, RS sequences, frequency hopping configuration, sub-band index, comb configuration/number, power setting, and number of cyclic shifts the slots where SRS transmissions should be measured as well as the periodicity of the measurement opportunities” – See [0076]; The reference point can include a sub-band index (reference frequency) to identify the index of the resource in the frequency domain).

Regarding Claim 11, Kang in view of Takano teaches the method of Claim 1.  Kang further teaches that the received power is determined using at least one of a CLI-reference signal received power (CLI-RSRP) and CLI-received signal strength indicator (CLI-RSSI) (“In the following, embodiments of the present disclosure are described using RSRP as an example of a measurement that is made based on a known Reference Signal (RS), e.g., the Sounding Reference Signal (SRS)” – See [0047]; The UE determines the RSRP of the SRS (CLI-RS)).

Regarding Claim 14, Kang in view of Takano teaches the method of Claim 1.  Kang further teaches that the reporting configuration comprises the second CLI-RS configuration and at least one of the CLI-RSRP and the CLI-RSSI (“Depending on the particular embodiment or scenario, the serving AP 14-1 sends a request to the victim UE 12-1 for a periodic measurement report or sends triggering conditions for aperiodic reporting, as described above (step 102). The serving AP 14-1 also sends the UE specific SRS or DMRS configuration information obtained for the one or more potential aggressor UEs to the victim UE 12-1, as described above (step 104)” – See [0087]; “In the following, embodiments of the present disclosure are described using RSRP as an example of a measurement that is made based on a known Reference Signal (RS), e.g., the Sounding Reference Signal (SRS)” – See [0047]; The reporting configuration is sent with a UE specific SRS configuration (second CLI-RS configuration) from gNB 14-1 (second BS) to UE 12-1 (second UE), wherein the configuration includes the measurement of a RSRP of the SRS).

“Signaling between gNBs 14-1 and 14-2 to exchange UE specific SRS or DMRS configurations” – See [0050]; “UE specific SRS or DMRS configuration information from the AP 14-2 for one or more potential aggressor UEs” – See [0087]; gNB 14-2 (first BS) configures a UE-specific SRS for UE 12-2 (first CLI-RS configuration at the first UE)).

Regarding Claim 19, Kang in view of Takano teaches the method of Claim 18.  Kang further teaches that the SRS configuration contains a plurality of parameters comprising a quasi-co-location assumption (QCL), SRS sequence ID, pointA, a frequency domain shift, a cyclic shift, a numerology, comb pattern for SRS transmission, a comb offset, number of resource blocks, a bandwidth part configuration, a start symbol of SRS, number of SRS symbols, the common reference point for SRS sequence and repetition factor (“the information can include any one or combinations of the number of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, RS sequences, frequency hopping configuration, sub-band index, comb configuration/number, power setting, and number of cyclic shifts the slots where SRS transmissions should be measured as well as the periodicity of the measurement opportunities” – See [0076]; The SRS configuration includes cyclic shift information, comb configuration/pattern and a number of symbols for SRS transmission).

Regarding Claim 20, Kang in view of Takano teaches the method of Claim 19.  Takano further teaches that at least one of the SRS sequence ID and the common reference point for SRS sequence generation are used to generate a SRS sequence (“In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” – See [0142]; “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; As disclosed in Table 1, the sequence ID is used to generate the uplink reference signal sequence (SRS sequence)).

Regarding Claim 21, Kang in view of Takano teaches the method of Claim 19.  Kang further teaches that the plurality of parameters are limited based on a number of UEs suffering from the CLI (“The information of SRS or DMRS configuration which is signaled to victim UEs (e.g., the UE 12-1, which is also referred to as a measuring UE) and used by the victim UEs to perform measurement on aggressor UEs will now be described” – See [0076]; The number of parameters transmitted to victim UEs is limited depending on the number of victim UEs suffering from CLI).

Regarding Claim 24, Kang teaches a first base station (BS) (100a) for enabling a cross link interference (CLI) measurement using a CLI reference signal (CLI-RS) (“The method further comprises performing one or more measurements on at least one of the one or more potential aggressor wireless devices using the wireless device specific SRS or DMRS … In this manner, cross-link interference measurement and reporting is enabled” – See Abstract; See also Fig. 5; gNB 14-2 (first BS) enables CLI measurement using the SRS as a CLI reference signal) resource in a wireless network (1000), comprising:
a memory (110a), a processor (120a); and a CLI-RS controller (140a), operationally coupled to the memory (110a) (“FIG. 8 is a schematic block diagram of a network node 36 (e.g., a radio access node 14 such as, for example, an eNB or gNB or a core network node) according to some embodiments of the present disclosure. As illustrated, the network node 36 includes a control system 38 that includes circuitry comprising one or more processors 40 (e.g., CPUs, ASICs, DSPs, FPGAs, and/or the like) and memory 42. The control system 38 also includes a network interface 44. In embodiments in which the network node 36 is a radio access node 14, the network node 36 also includes one or more radio units 46 that each include one or more transmitters 48 and one or more receivers 50 coupled to one or more antennas 52. In some embodiments, the functionality of the network node 36 described above may be fully or partially implemented in software that is, e.g., stored in the memory 42 and executed by the processor(s) 40” – See [0092]),
the processor (120a) configured to:
configure a first CLI-RS configuration at a first user equipment (UE) (200a), wherein the first CLI-RS configuration comprises a first set of CLI-RS resources (“Signaling between gNBs 14-1 and 14-2 to exchange UE specific SRS or DMRS configurations” – See [0050]; “UE specific SRS or DMRS configuration information from the AP 14-2 for one or more potential aggressor UEs” – See [0087]; gNB 14-2 (first BS) configures a UE-specific SRS for UE 12-2 (first CLI-RS configuration at the first UE)).
Kang does not explicitly teach that the first set of CLI-RS resources of the first CLI-RS configuration are configured with a common reference point for CLI-RS sequence generation.
However, Takano teaches that a first CLI-RS configuration for a first UE is configured with a common reference point for CLI-RS sequence generation (“when it is referred to as “crosslink interference”, unless otherwise specified, the case where the UL signal interferes with the DL signal as illustrated in FIG. 14 will be described” – See [0124]; “In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” – See [0142]; “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; “Note that the sequence ID for each other terminal device 200-2 may be notified to each terminal device 200-1 for measuring interference. With this configuration, even if there is interference from a device different from a certain terminal device 200-2, it is possible to acquire only the interference component coming from the terminal device 200-2. This is because it is possible to acquire only the interference component to be measured by receiving power while correlating with a known code sequence in advance” – See [0144]; See also Table 1; Terminal 200-2 (first UE) is configured with a first CLI-RS configuration comprising a sequence ID (reference point for CLI-RS sequence generation).  Terminal 200-1 (second UE) is configured with a second CLI-RS configuration that includes the sequence ID used by terminal 200-2.  Thus, the sequence ID is a common reference point for CLI-RS sequence generation since it is used by both terminal 200-2 (which generates and transmits the CLI-RS sequence) and terminal 200-1 (which measures the CLI-RS sequence).  As further shown in Table 1, the sequence ID can be a root function or initial ID for the random sequence generator, for example).


Claims 26 and 45 are rejected based on reasoning similar to Claim 5.
Claim 27 is rejected based on reasoning similar to Claim 7.
Claims 28, 35, 48 and 57 are rejected based on reasoning similar to Claim 4.
Claims 29, 36, 49 and 58 are rejected based on reasoning similar to Claim 6.
Claim 30 is rejected based on reasoning similar to Claim 18.
Claim 31 is rejected based on reasoning similar to Claim 19.
Claim 32 is rejected based on reasoning similar to Claim 20.
Claim 33 is rejected based on reasoning similar to Claim 21.

Regarding Claim 34, Kang teaches a second base station (BS) (100b) for enabling a cross link interference (CLI) measurement using a CLI reference signal (CLI-RS) (“The method further comprises performing one or more measurements on at least one of the one or more potential aggressor wireless devices using the wireless device specific SRS or DMRS … In this manner, cross-link interference measurement and reporting is enabled” – See Abstract; See also Fig. 5; gNB 14-1 (second BS) enables CLI measurement using the SRS as a CLI reference signal) resource in a wireless network (1000), comprising:
a memory (110b), a processor (120b); and a CLI-RS controller (140b), operationally coupled to the memory (110b) (“FIG. 8 is a schematic block diagram of a network node 36 (e.g., a radio access node 14 such as, for example, an eNB or gNB or a core network node) according to some embodiments of the present disclosure. As illustrated, the network node 36 includes a control system 38 that includes circuitry comprising one or more processors 40 (e.g., CPUs, ASICs, DSPs, FPGAs, and/or the like) and memory 42. The control system 38 also includes a network interface 44. In embodiments in which the network node 36 is a radio access node 14, the network node 36 also includes one or more radio units 46 that each include one or more transmitters 48 and one or more receivers 50 coupled to one or more antennas 52. In some embodiments, the functionality of the network node 36 described above may be fully or partially implemented in software that is, e.g., stored in the memory 42 and executed by the processor(s) 40” – See [0092]),
the processor (120b) configured to:
configure a second CLI-RS configuration at a second UE (200b), wherein the second CLI-RS configuration comprises a second set of CLI-RS resources (“the serving AP 14-1 sends a request to the victim UE 12-1 for a periodic measurement report or sends triggering conditions for aperiodic reporting, as described above (step 102). The serving AP 14-1 also sends the UE specific SRS or DMRS configuration information obtained for the one or more potential aggressor UEs to the victim UE 12-1, as described above (step 104)” – See [0087]; gNB 14-1 (second BS) configures SRS resources for UE 12-1 to perform measurements on (second CLI-RS configuration at the second UE)).
Kang does not explicitly teach that the second set of CLI-RS resources of the second CLI-RS configuration are configured with the common reference point for CLI-RS sequence generation.
However, Takano teaches that a second CLI-RS configuration for a second UE is configured with the common reference point for CLI-RS sequence generation (“when it is referred to as “crosslink interference”, unless otherwise specified, the case where the UL signal interferes with the DL signal as illustrated in FIG. 14 will be described” – See [0124]; “In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” – See [0142]; “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; “Note that the sequence ID for each other terminal device 200-2 may be notified to each terminal device 200-1 for measuring interference. With this configuration, even if there is interference from a device different from a certain terminal device 200-2, it is possible to acquire only the interference component coming from the terminal device 200-2. This is because it is possible to acquire only the interference component to be measured by receiving power while correlating with a known code sequence in advance” – See [0144]; See also Table 1; Terminal 200-2 (first UE) is configured with a first CLI-RS configuration comprising a sequence ID (reference point for CLI-RS sequence generation).  Terminal 200-1 (second UE) is configured with a second CLI-RS configuration that includes the sequence ID used by terminal 200-2.  Thus, the sequence ID is a common reference point for CLI-RS sequence generation since it is used by both terminal 200-2 (which generates and transmits the CLI-RS sequence) and terminal 200-1 (which measures the CLI-RS sequence).  As further shown in Table 1, the sequence ID can be a root function or initial ID for the random sequence generator, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the second set of CLI-RS resources of the second CLI-RS 

Regarding Claim 42, Kang teaches a first user equipment (UE) (200a) for enabling a cross link interference (CLI) measurement using a CLI reference signal (CLI-RS) (“The method further comprises performing one or more measurements on at least one of the one or more potential aggressor wireless devices using the wireless device specific SRS or DMRS … In this manner, cross-link interference measurement and reporting is enabled” – See Abstract; See also Fig. 4; UE 12-2 (first UE) enables CLI measurement using the SRS as a CLI reference signal) resource in a wireless network (1000), comprising:
a memory (210a), a processor (220a); and a CLI-RS controller (240a), operationally coupled to the memory (210a) (“FIG. 6 is a schematic block diagram of the wireless device 12, or UE 12, according to some embodiments of the present disclosure. As illustrated, the wireless device 12 includes circuitry 20 comprising one or more processors 22 (e.g., Central Processing Units (CPUs), Application Specific Integrated Circuits (ASICs), Field Programmable Gate Arrays (FPGAs), Digital Signal Processors (DSPs), and/or the like) and memory 24. The wireless device 12 also includes one or more transceivers 26 each including one or more transmitters 28 and one or more receivers 30 coupled to one or more antennas 32. In some embodiments, the functionality of the wireless device 12 described herein may be implemented in hardware (e.g., via hardware within the circuitry 20 and/or within the processor(s) 22) or be implemented in a combination of hardware and software (e.g., fully or partially implemented in software that is, e.g., stored in the memory 24 and executed by the processor(s) 22)” – See [0089]),
the processor (220a) configured to:
generate a CLI-RS sequence (“SRS can be UE specifically configured by allocating a different time (e.g., slot, symbol), frequency (sub-band or comb number), reference signal sequence, or cyclic shift” – “The information of SRS or DMRS configuration which is signaled to victim UEs (e.g., the UE 12-1, which is also referred to as a measuring UE) and used by the victim UEs to perform measurement on aggressor UEs will now be described. Both UE specific time-frequency resource allocation and cell- (or UE-) specific SRS configuration information are signaled. As non-limiting examples, the information can include any one or combinations of the number of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, RS sequences” – See [0076]; The SRS (CLI-RS) is generated using a RS sequence that is known to both UE 12-2 (first UE) and UE 12-1 (second UE));
fill the CLI-RS sequence in the first set of CLI-RS resources indicated in the first CLI-RS configuration and transmit the CLI-RS sequence filled in the first set of CLI-RS resources indicated in the first CLI-RS configuration to the second UE (200b) (“a victim UE 12-1 (i.e., the SRS measuring UE) measures one or multiple SRS transmissions corresponding to one or multiple aggressor UEs 12-2 (i.e., SRS transmitting UEs)” – See [0049]; UE 12-2 (first UE) fills the SRS sequence in the SRS resources (first set of CLI-RS resources) and transmits the SRS, wherein the SRS is transmitted to UE 12-1 (second UE)).
Kang explicitly teach that the CLI-RS sequence is generated using a common reference point for CLI-RS sequence generation known to a first UE (200a) and a second UE (200b).
However, Takano teaches generating, by the first UE, the CLI-RS sequence using a common reference point for CLI-RS sequence generation (“when it is referred to as “crosslink interference”, unless otherwise specified, the case where the UL signal interferes with the DL signal as illustrated in FIG. 14 will be described” – See [0124]; “In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; “Note that the sequence ID for each other terminal device 200-2 may be notified to each terminal device 200-1 for measuring interference. With this configuration, even if there is interference from a device different from a certain terminal device 200-2, it is possible to acquire only the interference component coming from the terminal device 200-2. This is because it is possible to acquire only the interference component to be measured by receiving power while correlating with a known code sequence in advance” – See [0144]; See also Table 1; Terminal 200-2 (first UE) is configured with a first CLI-RS configuration comprising a sequence ID (reference point for CLI-RS sequence generation).  Terminal 200-1 (second UE) is configured with a second CLI-RS configuration that includes the sequence ID used by terminal 200-2.  Thus, the sequence ID is a common reference point for CLI-RS sequence generation since it is used by both terminal 200-2 (which generates and transmits the CLI-RS sequence) and terminal 200-1 (which measures the CLI-RS sequence).  As further shown in Table 1, the sequence ID can be a root function or initial ID for the random sequence generator, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to generate, by the first UE, the CLI-RS sequence using a common reference point for CLI-RS sequence generation.  Motivation for doing so would be to enable the second UE to acquire only the interference component coming from a specific UE (e.g., the first UE) even in the presence of other interfering UEs (See Takano, [0144]).


Claim 50 is rejected based on reasoning similar to Claim 10.

Regarding Claim 51, Kang teaches a second user equipment (UE) (200b) for enabling a cross link interference (CLI) measurement using a CLI reference signal (CLI-RS) (“The method further comprises performing one or more measurements on at least one of the one or more potential aggressor wireless devices using the wireless device specific SRS or DMRS … In this manner, cross-link interference measurement and reporting is enabled” – See Abstract; See also Fig. 5; UE 12-1 (second UE) enables CLI measurement using the SRS as a CLI reference signal) resource in a wireless network (1000), comprising:
a memory (210b), a processor (220b); and a CLI-RS controller (240b), operationally coupled to the memory (210b) (“FIG. 6 is a schematic block diagram of the wireless device 12, or UE 12, according to some embodiments of the present disclosure. As illustrated, the wireless device 12 includes circuitry 20 comprising one or more processors 22 (e.g., Central Processing Units (CPUs), Application Specific Integrated Circuits (ASICs), Field Programmable Gate Arrays (FPGAs), Digital Signal Processors (DSPs), and/or the like) and memory 24. The wireless device 12 also includes one or more transceivers 26 each including one or more transmitters 28 and one or more receivers 30 coupled to one or more antennas 32. In some embodiments, the functionality of the wireless device 12 described herein may be implemented in hardware (e.g., via hardware within the circuitry 20 and/or within the processor(s) 22) or be implemented in a combination of hardware and software (e.g., fully or partially implemented in software that is, e.g., stored in the memory 24 and executed by the processor(s) 22)” – See [0089]),
the processor (220b) configured to:
receive a CLI-RS sequence transmitted by a first UE (200a); and process the received CLI-RS sequence based on a second CLI-RS configuration (“The victim UE 12-1 then performs measurements on at least one of the one or more potential aggressor UEs using the UE specific SRS or DMRS configuration information for the potential aggressor UE(s) and in accordance with either the request for periodic reporting or the triggering conditions for aperiodic reporting, as described above (step 106). The victim UE 12-1 sends a measurement report to the serving AP 14-1, as described above (step 108)” – See [0087]; “In the following, embodiments of the present disclosure are described using RSRP as an example of a measurement that is made based on a known Reference Signal (RS), e.g., the Sounding Reference Signal (SRS)” – See [0047]; UE 12-1 (second UE) receives the SRS (CLI-RS sequence) transmitted by UE 12-2 (first UE) and processes the received SRS by performing measurements on the received SRS and determining a RSRP of the SRS).
Kang does not explicitly teach receiving the CLI-RS sequence using a common reference point for a CLI-RS sequence generation.
However, Takano teaches receiving the CLI-RS sequence using a common reference point for a CLI-RS sequence generation (“when it is referred to as “crosslink interference”, unless otherwise specified, the case where the UL signal interferes with the DL signal as illustrated in FIG. 14 will be described” – See [0124]; “In particular, the UL reference signal transmitted from the terminal device is determined by a UE-specific ID, and a random sequence function generates a random sequence based on the ID. Therefore, the terminal device that measures interference needs to know what ID is used to generate the random sequence. Therefore, an example of a mechanism for allowing a terminal device measuring interference to recognize an ID based on a random sequence corresponding to a UR reference signal transmitted from the terminal device that may be an interference source will be described below” – See [0142]; “the base station 100 notifies of the terminal device 200-1, which performs the interference measurement, information on setting for transmitting a UL reference signal by another terminal device 200-2 (that is, terminal device that may be an interference source). The setting includes, for example, a time and a frequency location at which another terminal device 200-2 transmits the UL reference signal, a random sequence ID, information on frequency hopping, and the like. An example of configuration set for each item is summarized below (Table 1)” – See [0143]; “Note that the sequence ID for each other terminal device 200-2 may be notified to each terminal device 200-1 for measuring interference. With this configuration, even if there is interference from a device different from a certain terminal device 200-2, it is possible to acquire only the interference component coming from the terminal device 200-2. This is because it is possible to acquire only the interference component to be measured by receiving power while correlating with a known code sequence in advance” – See [0144]; See also Table 1; Terminal 200-2 (first UE) is configured with a first CLI-RS configuration comprising a sequence ID (reference point for CLI-RS sequence generation).  Terminal 200-1 (second UE) is configured with a second CLI-RS configuration that includes the sequence ID used by terminal 200-2.  Thus, the sequence ID is a common reference point for CLI-RS sequence generation since it is used by both terminal 200-2 (which generates and transmits the CLI-RS sequence) and terminal 200-1 (which receives/measures the CLI-RS sequence).  As further shown in Table 1, the sequence ID can be a root function or initial ID for the random sequence generator, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to include receiving the CLI-RS sequence using a common reference point for a CLI-RS sequence generation.  Motivation for doing so would be to enable the second UE to acquire only the interference component coming from a specific UE (e.g., the first UE) even in the presence of other interfering UEs (See Takano, [0144]).

Claim 52 is rejected based on reasoning similar to Claim 2.
Claim 53 is rejected based on reasoning similar to Claim 11.
Claim 54 is rejected based on reasoning similar to Claim 12.
Claim 56 is rejected based on reasoning similar to Claim 14.

Claims 3, 8, 25, 44, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0169435) in view of Takano (US 2020/0344614) and further in view of Ye et al. (US 2021/0219155).

Regarding Claim 3, Kang in view of Takano teaches the method of Claim 1.  Kang and Takano do not explicitly teach that the first BS (100a) receives the first CLI-RS configuration by one of the second BS (100b) and a centralized network (300) entity connected to the first BS (100a).
However, Ye teaches that that the first BS (100a) receives the first CLI-RS configuration by one of the second BS (100b) and a centralized network (300) entity connected to the first BS (100a) (“A first node sends a reference signal (reference signal, RS) configuration message, where the RS configuration message includes reference signal resource indication information of a second functional entity of a second node” – See [0264]; “In an IAB network shown in FIG. 15, the first node is the donor node” – See [0266]; “S1404. The first node sends an interference measurement configuration message to the first functional entity of the third node” – See [0296]; See also Fig. 15; IAB node 2 (first BS) receives a CLI-RS configuration from a donor node (centralized network entity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the first BS (100a) receives the first CLI-RS configuration by one of the second BS (100b) and a centralized network (300) entity connected to the first BS (100a).  Motivation for doing so would be to enable the CLI measurements to be controlled by a centralized unit of a donor node in a IAB network (See Ye, [0078]).

Regarding Claim 8, Kang in view of Takano teaches the method of Claim 1.  Kang and Takano do not explicitly teach that the common reference point for the CLI-RS sequence generation known to the 
However, Ye teaches that the common reference point for the CLI-RS sequence generation known to the first BS (100a) and the second BS (100b) is preconfigured by the centralized network (300) entity at the first BS (100a) and the second BS (100b) (“A first node sends a reference signal (reference signal, RS) configuration message, where the RS configuration message includes reference signal resource indication information of a second functional entity of a second node” – See [0264]; “In an IAB network shown in FIG. 15, the first node is the donor node” – See [0266]; “S1404. The first node sends an interference measurement configuration message to the first functional entity of the third node” – See [0296]; See also Fig. 15; The CLI-RS common reference point configuration for IAB node 2 (first BS) and IAB node 1 (second BS) is preconfigured by the donor node (centralized network entity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the common reference point for the CLI-RS sequence generation known to the first BS (100a) and the second BS (100b) is preconfigured by the centralized network (300) entity at the first BS (100a) and the second BS (100b) for the same reasons as those given with respect to Claim 3.

Claims 25 and 44 are rejected based on reasoning similar to Claim 3.
Claim 46 is rejected based on reasoning similar to Claim 8.

Claims 12, 13 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0169435) in view of Takano (US 2020/0344614) and further in view of Karjalainen et al. (US 2021/0250797).

“The victim UE 12-1 then performs measurements on at least one of the one or more potential aggressor UEs using the UE specific SRS or DMRS configuration information for the potential aggressor UE(s) and in accordance with either the request for periodic reporting or the triggering conditions for aperiodic reporting, as described above (step 106). The victim UE 12-1 sends a measurement report to the serving AP 14-1, as described above (step 108)” – See [0087]; “In the following, embodiments of the present disclosure are described using RSRP as an example of a measurement that is made based on a known Reference Signal (RS), e.g., the Sounding Reference Signal (SRS)” – See [0047]; UE 12-1 (second UE) detects the SRS (CLI-RS sequence) transmitted by UE 12-2 (first UE) and measures a received power of the SRS to determine a RSRP of the SRS).
Kang and Takano do not explicitly teach that the second UE measures a linear average of the received power of the CLI-RS.
However, Karjalainen teaches that the second UE measures a linear average of the received power of the CLI-RS (“Based on UL-to-DL measurement type, UL-to-DL cross-link interference may be estimated for both CSI-IM and DMRS resources. The UE may combine by averaging cross-link interference measurements L1-RSRP and L1 -RSSI according to UL-to-DL measurement types for each type separately” – See [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the second UE measures a linear average of the received 

Regarding Claim 13, Kang in view of Takano teaches the method of Claim 11.  Kang further measuring, by the second UE (200b), a received power of the CLI-RS sequence over the second set of CLI-RS resources indicated in the second CLI-RS configuration (“The victim UE 12-1 then performs measurements on at least one of the one or more potential aggressor UEs using the UE specific SRS or DMRS configuration information for the potential aggressor UE(s) and in accordance with either the request for periodic reporting or the triggering conditions for aperiodic reporting, as described above (step 106). The victim UE 12-1 sends a measurement report to the serving AP 14-1, as described above (step 108)” – See [0087]; “In the following, embodiments of the present disclosure are described using RSRP as an example of a measurement that is made based on a known Reference Signal (RS), e.g., the Sounding Reference Signal (SRS)” – See [0047]; UE 12-1 (second UE) detects the SRS (CLI-RS sequence) transmitted by UE 12-2 (first UE) and measures a received power of the SRS).
Kang and Takano do not explicitly teach that the second UE measures a linear average of the received power of the CLI-RS; and determining, by the second UE (200b), the CLI-RSSI based on the measured linear average.
However, Karjalainen teaches that the second UE measures a linear average of the received power of the CLI-RS and determining a CLI-RSSI based on the linear average (“Based on UL-to-DL measurement type, UL-to-DL cross-link interference may be estimated for both CSI-IM and DMRS resources. The UE may combine by averaging cross-link interference measurements L1-RSRP and L1 -RSSI according to UL-to-DL measurement types for each type separately” – See [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the second UE measures a linear average of the received 

Claim 55 is rejected based on reasoning similar to Claim 13.

Claims 15-17, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0169435) in view of Takano (US 2020/0344614) and further in view of Chen et al. (US 2018/0367346).

Regarding Claim 15, Kang in view of Takano teaches the method of Claim 1.  Kang and Takano do not explicitly teach that the second CLI-RS configuration configured at the second UE (200b) is one of a Zero Power (ZP-RS) configuration.
However, Chen teaches that the second CLI-RS configuration configured at the second UE (200b) is one of a Zero Power (ZP-RS) configuration (“TRP 130 may further transmit a configuration to inform UE 140 the occurrence of the ZP SRS. UE 140 may be configured to receive the configuration indicating the ZP SRS in the CLI measurement slot. Thus, UE 140 may be configured to receive the SRS from UE 120 with the ZP SRS from TRP 130. UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130” – See [0028]; The CLI-RS configuration includes a ZP SRS configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the second CLI-RS configuration configured at the second UE (200b) is one of a Zero Power (ZP-RS) configuration.  Motivation for doing so would be to facilitate CLI measurements by providing proper coordination to transmit and receive reference signals (See Chen, [0006]).

Regarding Claim 16, Kang in view of Takano and Chen teaches the method of Claim 15.  Chen further teaches that the the ZP-RS configuration indicates at least one resource over which the second BS (100b) has not transmitted any signal (“TRP 130 may be configured to rate match a ZP SRS to UE 140 in the CLI measurement slot. In other words, TRP 130 may be configured not to transmit signals to UE 140 in the measurement slot” – See [0028]; The ZP SRS configuration indicates resources over which TRP 130 (second BS) does not transmit signals).

Regarding Claim 17, Kang in view of Takano and Chen teaches the method of Claim 16.  Chen further teaches that the at least one resources overlaps in one of fully and partially with the first set of CLI-RS resources indicated in the first CLI-RS configuration (“UE 120 may be configured to transmit the SRS in the CLI measurement slot. TRP 110 may inform the timing of the CLI measurement slot to TRP 130. TRP 130 may be configured to rate match a ZP SRS to UE 140 in the CLI measurement slot” – See [0028]; The at least one ZP SRS resource and the SRS are both transmitted in the same CLI measurement slot.  Thus, the resources of the ZP SRS and the first set of CLI-RS resources overlap each other).

Claim 37 is rejected based on reasoning similar to Claim 15.
Claim 38 is rejected based on reasoning similar to Claim 16.
Claim 39 is rejected based on reasoning similar to Claim 17.

Regarding Claim 41, Kang in view of Takano and Chen teaches the second BS of Claim 39.  Kang further teaches that the first set of CLI-RS resources indicated in the first CLI-RS configuration comprise at least one of a start index of frequency domain resource, a number of frequency domain resource, a start index of the time domain resource, a number of time domain resources, a CLI-RS sequence “the information can include any one or combinations of the number of Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, RS sequences, frequency hopping configuration, sub-band index, comb configuration/number, power setting, and number of cyclic shifts the slots where SRS transmissions should be measured as well as the periodicity of the measurement opportunities” – See [0076]; The CLI-RS configuration information includes a number of OFDM symbols (time domain resources), sequence identifiers for the SRS (CLI-RS), periodicity (time domain behavior) of the SRS, and sub-band index (index of frequency domain resource)).

Claims 22, 23 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0169435) in view of Takano (US 2020/0344614) and further in view of Fei et al. (US 2021/0176105).

Regarding Claim 22, Kang in view of Takano teaches the method of Claim 1.  Kang and Takano do not explicitly teach that transmitting, by the first UE (200a), the CLI-RS sequence filled in the first set of CLI-RS resources indicated in the first CLI-RS configuration by one of: repeating, by the first UE (200a), the first set of CLI-RS resources over a number of consecutive Orthogonal frequency-division multiplexing (OFDM) symbols with a block cyclic prefix (CP); and repeating, by the first UE (200a), the first set of CLI-RS resources over a number of consecutive OFDM symbols, with a phase rotation except a last symbol of the set of OFDM symbols. 
However, Fei teaches repeating, by the first UE (200a), the first set of CLI-RS resources over a number of consecutive Orthogonal frequency-division multiplexing (OFDM) symbols with a block cyclic prefix (CP) (“The first resource includes N time-domain symbols, the N time-domain symbols are consecutive time-domain symbols, and N is a positive integer” – See [0017]; “the cyclic prefix and/or the cyclic postfix are/is added to the reference signal carried on the N time-domain symbols, and a special adding manner is used, so that the reference signal carried on the N time-domain symbols meets a circularity characteristic” – See [0160]; The RS is repeated on N consecutive symbols with a block CP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to repeat, by the first UE (200a), the first set of CLI-RS resources over a number of consecutive Orthogonal frequency-division multiplexing (OFDM) symbols with a block cyclic prefix (CP).  Motivation for doing so would be to ensure that the reference signal meets a circularity characteristic so that detection complexity of the reference signal is reduced (See Fei, [0010] and [0160]).

Regarding Claim 23, Kang in view of Takano and Fei teaches the method of Claim 22.  Fei further teaches that the block CP is a common CP for the set of consecutive OFDM symbols (“the CP may be added to a start of the M parts and/or the CP may be added to a end of the M parts” – See [0162]; A common CP is added to each of the symbols).

Claim 43 is rejected based on reasoning similar to Claim 22.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0169435) in view of Takano (US 2020/0344614) and Chen et al. (US 2018/0367346) and further in view of Ye et al. (US 2021/0219155).

Regarding Claim 40, Kang in view of Takano and Chen teaches the second BS of Claim 39.  Kang, Takano and Chen do not explicitly teach that the first BS (100a) receives the first CLI-RS configuration by one of the second BS (100b) and a centralized network (300) entity connected to the first BS (100a).
“A first node sends a reference signal (reference signal, RS) configuration message, where the RS configuration message includes reference signal resource indication information of a second functional entity of a second node” – See [0264]; “In an IAB network shown in FIG. 15, the first node is the donor node” – See [0266]; “S1404. The first node sends an interference measurement configuration message to the first functional entity of the third node” – See [0296]; See also Fig. 15; IAB node 2 (first BS) receives a CLI-RS configuration from a donor node (centralized network entity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang such that the first BS (100a) receives the first CLI-RS configuration by one of the second BS (100b) and a centralized network (300) entity connected to the first BS (100a).  Motivation for doing so would be to enable the CLI measurements to be controlled by a centralized unit of a donor node in a IAB network (See Ye, [0078]).

Response to Arguments
On pages 13-15 of the remarks, Applicant argues in substance that Kang does not teach the “common reference point for the CLI-RS sequence generation”, as recited in claims 1, 24, 34, 42 and 51.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Takano reference.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478